Dismissed and Opinion filed July 25, 2002








Dismissed and Opinion filed July 25, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00699-CV
____________
 
YAMIN MOTORCYCLES OF AUSTIN, L.L.C., YAMIN
MOTORCYCLES OF HOUSTON, L.L.C., AND YAMIN MOTORCYCLES, INC., Appellants
 
V.
 
TRANSAMERICA
COMMERCIAL CORPORATION, Appellee
 

 
On Appeal from the 190th District Court
Harris
County, Texas
Trial Court Cause No. 02-17785
 

 
O
P I N I O N
This is an appeal from a judgment
signed June 7, 2002.  
On July 19, 2002, appellants filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed July 25, 2002.
Panel consists of Justices
Anderson, Fowler, and Edelman.  
Do Not Publish C Tex. R. App. P.
47.3(b).